In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________
No. 21-1527
UNITED STATES OF AMERICA,
                                                    Plaintiff-Appellee,
                                  v.

RONNIE MARTIN,
                                                Defendant-Appellant.
                      ____________________

         Appeal from the United States District Court for the
             Northern District of Illinois, Eastern Division.
         No. 17 CR 597-3 — Rebecca R. Pallmeyer, Chief Judge.
                      ____________________

                SUBMITTED DECEMBER 22, 2021 * —

                   DECIDED DECEMBER 28, 2021
                     ____________________

   Before KANNE, ROVNER, HAMILTON, Circuit Judges.



    * We have agreed to decide the case without oral argument because
the briefs and record adequately present the facts and legal arguments,
and oral argument would not significantly aid the court. FED. R. APP. P.
34(a)(2)(C).
2                                                 No. 21-1527

   PER CURIAM. Ronnie Martin was sentenced to 43 months’
imprisonment for possessing heroin with the intent to distrib-
ute. 21 U.S.C. § 841(a)(1). With his direct appeal of his sen-
tence pending, Martin moved for compassionate release un-
der 18 U.S.C. § 3582(c)(1)(A)(i), raising arguments available
on direct appeal. The district court denied the motion. Be-
cause Martin shows no “extraordinary and compelling” rea-
son for release, we affirm.
    After Martin was arrested for purchasing heroin, his pre-
trial release was revoked for posting a threat on Facebook.
The post included the photo and name of a confidential in-
formant and urged readers to “[s]hare this post so we can ex-
pose these snitches.” The post linked to a rap song by Martin
that alluded to killing the informant.
    At sentencing, Martin presented arguments in mitigation
against a long sentence: his asthma made him susceptible to
COVID-19, from which he previously recovered, and he had
unmet mental health needs in pretrial detention. The court re-
jected Martin’s arguments regarding COVID-19. It cited a de-
veloping understanding that those who, like Martin, recov-
ered from an infection acquire some immunity. But acknowl-
edging Martin’s mental health issues, the court imposed a
sentence of only 43 months in prison, below the guidelines
range of 57 to 71 months. It explained that a below-guidelines
sentence accurately reflected the role that Martin’s docu-
mented mental illnesses, which were exacerbated by past
abuses at the hands of the authorities, played in his offense.
    Martin has appealed his sentence, see United States v. Mar-
tin, No. 21-1040, and with briefing still underway there, he
moved the district court for compassionate release, raising
two arguments. He first argued that the judge erred by not
No. 21-1527                                                   3

adequately considering at sentencing his prior COVID-19 in-
fection. He also argued that the prison where he is serving his
sentence violated his constitutional rights by torturing him
and providing deficient medical care for his mental illnesses
and chronic pain. The court denied Martin’s motion. It ex-
plained that it already considered and rejected his argument
about his infection and his claims of mistreatment and insuf-
ficient medical care are bases for civil litigation, not compas-
sionate release.
    We begin by addressing exhaustion because the govern-
ment contends that Martin failed to exhaust his administra-
tive remedies. See United States v. Sanford, 986 F.3d 779, 782
(7th Cir. 2021) (ruling that failure to exhaust is a mandatory
claims-processing rule). But the record includes a request that
Martin made to the warden of his prison seeking release in
light of the COVID-19 pandemic, a request made more than
30 days before initiating judicial proceedings. Thus we may
consider the merits of his appeal. See § 3582(c)(1)(A).
    On the merits, Martin seeks relief on the ground that the
judge was biased. He bases this attack on the judge’s findings
that his rap song threatened a confidential informant and that
his health did not justify a lower sentence. Martin’s argument
regarding the rap song was not made in his compassionate-
release motion; consequently we need not consider it.
United States v. Simon, 952 F.3d 848, 852 (7th Cir. 2020). More-
over, adverse rulings are never alone proof of bias. Liteky v.
United States, 510 U.S. 540, 555 (1994).
   But aside from these problems, for a more fundamental
reason Martin’s argument on appeal—that the sentencing
judge wrongly assessed the rap song and his health con-
cerns—does not justify granting his motion for compassionate
4                                                    No. 21-1527

release. A court may not reduce a sentence under the compas-
sionate-release statute unless a prisoner presents an extraor-
dinary and compelling reason for release. § 3582(c)(1)(A)(i).
Martin is essentially arguing that the sentencing judge im-
properly weighed his arguments in mitigation and that this
error warrants release. But because his direct appeal provides
a means for him to present these arguments that—if correct—
would warrant sentencing relief, he does not have an extraor-
dinary and compelling reason for release now. That is why, in
United States v. Thacker, we cautioned against reading the
compassionate-release statute so broadly that it would allow
an inmate to argue that release is warranted because a sen-
tence “rests on a misguided view of the purposes of sentenc-
ing.” 4 F.4th 569, 574–75 (7th Cir. 2021). Martin cannot use a
motion for compassionate release to challenge a potential er-
ror—now under review—in his sentence. To allow otherwise
would circumvent the normal process for challenging poten-
tial sentencing errors, either through the direct appeal process
or collaterally through a 28 U.S.C. § 2255 motion. See Thacker,
4 F.4th at 574.
    Thus, we conclude that a claim of errors in the original
sentencing is not itself an extraordinary and compelling rea-
son for release. But this conclusion does not limit a court, after
a prisoner has presented an extraordinary and compelling
reason for release, from reconsidering how it originally eval-
uated at sentencing a defendant’s arguments in mitigation.
When a prisoner has furnished an extraordinary and compel-
ling reason for release, the second step of the court’s analysis
is whether the sentencing factors in 18 U.S.C. § 3553(a) weigh
in favor of a reduced sentence. Thacker, 4 F.4th at 576. At that
stage, in weighing those § 3553(a) factors, a district court may
revisit how it balanced those factors at sentencing.
No. 21-1527                                                5

See United States   v.   Saunders,   986 F.3d   1076,   1078
(7th Cir. 2021).
                                                AFFIRMED